DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 4/22/19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claims 15 and 16 are being interpreted using BRI for the description of particles being applied to a surface and their orientations as being any fluid particles that move within a system and orientation being the applied directionality of the substance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 2006/0232052) in view of Horikawa et al. (US 2006/0025913).

Regarding claim 1, Breed discloses a vehicular crash sensor system including a vehicular monitoring and controlled response system, comprising: a sensor for preemptively anticipating an imminent impact upon a vehicle (¶277-278 and ¶294 – anticipatory crash sensor corresponding to the recited sensor for preemptively anticipating an imminent impact); and 
a computing device in communication with the sensor and the vehicle, the computing device comprising non-transitory computer readable medium with computer executable instructions stored thereon executed by a digital processor to: analyze preemptive impact data received by the sensor (¶272-274 and ¶277-278 – SDM corresponding to the recited computing device used to analyze preemptive impact data); and 
activate a safety occupant restraint system of the vehicle upon the impact data reaching a predetermined threshold (¶277-278 – if sensor data exceeds a certain threshold, the gas control module initiates deployment of the airbag); wherein 
the activation of the vehicle occupant restraint system occurs substantially instantaneously with the impact (¶279 - the system design to optimally match the quantity of gas in the airbag to the crash as it is occurring). 
While Breed does disclose many different locations for the different sensors, it does not explicitly disclose mounting a sensor to a bumper however Horikawa discloses an obstacle detection device including the sensor being disposed on a bumper of the vehicle (¶17 - a plurality of the sensors are provided in any one of a front bumper and a rear bumper of the vehicle).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the impact prediction system of Breed with the sensor mounting location of Horikawa in order to detect obstacles in front or behind a vehicles bumpers (Horikawa - ¶17).

Regarding claim 2, Breed further discloses activating safety mode upon reaching the threshold including inflating airbags (¶272-274 and ¶277-279) but in that embodiment does not explicitly disclose any engine safety functionality, however further embodiments disclose upon imminent impact utilizing engine airflow to inflate the airbag corresponding to the recited automatically activate an engine safety mode upon reaching the predetermined threshold (¶699 – changing the engine airflow to be directed to the airbags corresponding to the recited engine safety mode).
 

Regarding claim 3, Breed further discloses the impact data is transmitted over a network and stored in computer memory (¶299 - crash data is stored in the network input nodes or possibly on a separate non-volatile memory). 

Regarding claim 5, Breed further discloses the impact is a physical force (¶277-278 – anticipation sensors for measuring relative acceleration and velocity corresponding to the recited physical force being attributed to the impact). 

Regarding claim 6, Breed further discloses the vehicle occupant safety restraint system is an airbag (¶278). 

Regarding claim 7, Breed further discloses the activation of the vehicle occupant safety restraint system occurs prior to impact (¶477 - the possibility of using the seatbelt or another small, positioning airbag that would be inflated prior to the curtain airbag to prevent the head of the occupant from being trapped between the window frame and the curtain airbag given the airbag is deployed optimally as the crash is occurring ¶279). 
4 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 2006/0232052) in view of Horikawa et al. (US 2006/0025913), as applied to claim 3 above, further in view of Breed (US 2007/0075919), herein Breed ’07.

Regarding claim 4, Breed does not disclose the presentation of impact data to healthcare workers however Breed ’07 discloses a vehicle with crash sensor system including the impact data is accessed by a healthcare provider for providing treatment to an occupant of the vehicle (¶874 – vehicle and occupant information is sent to EMS). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the imminent impact system of Breed with the EMS datasharing of Breed ’07 in order to make a determination as to the number of ambulances and other equipment to send to the accident site (Breed ’07 - ¶874).

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 2006/0232052) in view of Arduc et al. (US 2005/0080530).

Regarding claim 8, Breed further discloses a vehicular monitoring and controlled response system, comprising: a sensor for determining an abnormality in a vehicle environment of a vehicle (¶277-278 and ¶294 – anticipatory crash sensor corresponding to the recited sensor for preemptively anticipating an imminent impact); 
a computing device in communication with the vehicle and the sensor, the computing device comprising a process and memory comprising machine readable instructions that, when executed by the processor, perform the following steps: analyze the vehicle environment; determine the presence of an abnormality in the vehicle environment (¶272-274 and ¶277-278 – SDM corresponding to the recited computing device used to analyze preemptive impact data corresponding to the recited abnormality in the environment).
While Breed does disclose the use of shock absorbers (¶947) it does not explicitly disclose adjusting a damping system in response to determining the presence of the abnormality in the environment. However Arduc discloses a motor vehicle presafe system including adjust a damping system associated with the vehicle in response to determining the presence of the abnormality in the vehicle environment (¶65-70 – upon expected collision adjustment of suspension and shock absorber unit corresponding to the recited damping system). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the imminent impact detection system of Breed with the shock absorber adjustment system of Arduc in order to help to lower the severity of the accident in case of a crash or impact (Arduc - ¶3).

Regarding claim 9, Breed further discloses the sensor is a camera (¶473). 

Regarding claim 10, Breed does not explicitly disclose the abnormality being a vertical deflection of the surface of the roadway however Arduc further discloses the abnormality is a vertical deflection in a surface of a roadway ahead of the vehicle (¶26 – active body control system meant to absorb body motions in the direction of the vehicle vertical axis, (due . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the imminent impact detection system of Breed with the shock absorber adjustment system of Arduc in order to help to lower the severity of the accident in case of a crash or impact (Arduc - ¶3).

Regarding claim 11, while Breed does disclose the use of shock absorbers (¶947) it does not explicitly disclose adjusting a damping system in response to determining the presence of the abnormality in the environment. However Arduc further discloses the damping system comprises a shock absorber (¶65-70). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the imminent impact detection system of Breed with the shock absorber adjustment system of Arduc in order to help to lower the severity of the accident in case of a crash or impact (Arduc - ¶3).

Regarding claim 12, while Breed does disclose the use of shock absorbers (¶947) it does not explicitly disclose adjusting a damping system in response to determining the presence of the abnormality in the environment. However Arduc further discloses the adjusting of the shock absorber comprises opening or closing a check value in response to determining the presence of the abnormality in the vehicle environment (¶41-42 and ¶65-70 – hydraulic shot . 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the imminent impact detection system of Breed with the shock absorber adjustment system of Arduc in order to help to lower the severity of the accident in case of a crash or impact (Arduc - ¶3).

Regarding claim 13, Breed further discloses the abnormality is the presence of a waveform at the vehicle environment (¶277 - data from anticipatory acoustic, radar, infrared or other electromagnetic sensors where acoustic, radar, infrared all include waveform detection). 

Regarding claim 14, Breed further discloses the waveform is a sound wave or a light wave (¶277 - data from anticipatory acoustic, radar, infrared or other electromagnetic sensors where acoustic, radar, infrared all include waveform detection). 

Regarding claims 15 and 16, Breed does not detail the description of the shock absorber however Arduc further discloses the damping system comprises a substance applied to a surface of the vehicle; the substance comprises a plurality of a particles dispersed therein (¶37-42 – hydraulic dampening system corresponding to the recited application of a substance applied to a surface of the vehicle, where the hydraulic fluid is composed of a plurality of particles); and 
the adjustment of the particles comprises adjusting an orientation of the particles within the substance (¶37-42 – varying pressure in respective hydraulic cylinders from hydraulic reservoir to respective struts corresponding to the recited adjustment of orientation of particles of the substance, given the movement of the hydraulic fluid throughout the vehicle and into the struts upon application of the shocks the orientation of the fluid varies). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the imminent impact detection system of Breed with the shock absorber adjustment system of Arduc in order to help to lower the severity of the accident in case of a crash or impact (Arduc - ¶3).

Regarding claim 17, Breed further discloses comprising a second sensor for determining a force of an impact on the vehicle upon determining the presence of an abnormality in the vehicle environment (¶277-278 and ¶294 – anticipatory crash sensor corresponding to the recited sensor for preemptively anticipating an imminent impact where anticipation sensors for measuring relative acceleration and velocity corresponding to the recited physical force being attributed to the impact).

Regarding claim 18, Breed further discloses activating a vehicular occupant restraint system upon determining the presence of an abnormality in the vehicle environment (¶277-278 – if sensor data exceeds a certain threshold, the gas control module initiates deployment of the airbag).

 the vehicular occupant restraint system is activated if the force of the impact on the vehicle is above a predetermined threshold (¶277-278 – if sensor data exceeds a certain threshold, the gas control module initiates deployment of the airbag where anticipation sensors for measuring relative acceleration and velocity corresponding to the recited physical force being attributed to the impact).

Regarding claim 20, Breed further discloses activating a vehicular safety system upon determining the presence of an abnormality in the vehicle environment (¶277-278 – if sensor data exceeds a certain threshold, the gas control module initiates deployment of the airbag).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takahashi (US 2009/0108598) discloses a shock absorber adjustment system that adjusts with respect to detected collisions (¶66).

Giovanardi et al. (US 2014/0297119) discloses a context aware active suspension control system including an algorithm that may detect large road bumps, potholes, and other road unevenness and predict the impact on occupant comfort (¶33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665